DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 2, 6, 7, 10 and 15-18.

Information Disclosure Statement
The information disclosure statement filed 11/09/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the certification statement is incomplete and a signature has not been provided in accordance with CFR 1.33, 10.18.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set 11/09/2021 has been entered.
 
Applicants' arguments, filed 11/09/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 2, 6, 7, 10, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motheram et al. (US 2012/0088804, Apr. 12, 2012).
Motherram et al. disclose a stable pharmaceutical oil-in-water emulsion formulation for parenteral administration that includes clevidipine and an antimicrobial agent (¶ [0002]). In one embodiment, there is provided a pharmaceutical formulation comprising clevidipine, or a pharmaceutically acceptable salt or ester thereof, an antimicrobial agent, a lipid, an emulsifier, a tonicity modifier, and water (¶ [0007]). Clevidipine is a dihydropyridine calcium channel blocker that reduces blood pressure in a subject to which it is administered (¶ [0003]). The term “clevidipine” includes all varieties or forms of clevidipine. One particular example is clevidipine butyrate. The amount of clevidipine can vary depending on the total overall volume of the formulation and the concentration of the other components. However, the amount of clevidipine in the formulation will generally range from about 0.005 to about 1.0% w/v (¶ [0024]). It is preferred that the level of clevidipine impurities in the composition is as low as possible. The more pure the composition, the more desirable the composition. The amount of clevidipine degradation product present in the formulation is less than about 0.2 or even less (¶ [0029]). Particular classes of antimicrobial agents include chelating agents. Chelating agents include EDTA and salts thereof. Exemplary chelating agents include disodium edetate (¶ [0031]). The amount of antimicrobial agent can vary depending on the total overall volume of the formulation and the concentration of the other components. However, the amount of the antimicrobial agent in the formulation will generally range from about 0.001 to about 1.5% w/v. The antimicrobial agent may comprise one or more than one agent different antimicrobial agents (¶ [0033]). The lipid 
The prior art discloses a composition containing clevidipine butyrate (¶ [0024]), disodium EDTA (¶ [0031]), soybean oil (¶ [0035]), egg yolk phospholipids (¶ [0036]), glycerin (¶ [0038]), oleic acid (¶ [0037]). Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
In regards to the amount of clevidipine butyrate, soybean oil, egg yolk phospholipid, glycerin and oleic acid recited in instant claim 2, Motheram et al. disclose wherein the amounts can vary depending on the total overall volume of the formulation and the concentration of the other components. Therefore, it would have been obvious prima facie case of obviousness exists.  MPEP 2144.05 A.  
In regards to instant claim 2 reciting 0.0001-0.0008% disodium EDTA, Motheram et al. disclose wherein the amount of antimicrobial agent may range from about 0.001 to about 1.5% w/v.  An amount of about 0.001% would reasonably include 0.0008%. Additionally, it is prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Thus, since about 0.001% is close to 0.0008%, one of ordinary skill in the art would have expected them to have the same properties and thus, 0.0008% is obvious. Furthermore, Motheram et al. disclose wherein the amount of antimicrobial agent may range from about 0.001 to about 1.5% w/v and wherein the antimicrobial agent may comprise more than one different antimicrobial agents. Therefore, disodium EDTA in an amount less than 0.001% w/v is obvious when more than one antimicrobial agent is used to provide a total amount of 0.001% w/v antimicrobial agent. Moreover, Motheram 
In regards to instant claim 10 reciting wherein the composition is used in reduction of blood pressure, Motheram et al. disclose wherein clevidipine reduced blood pressure. Therefore, since the composition comprising clevidipine, it would have been obvious to one of ordinary skill in the art that the composition may be used in reduction of blood pressure. 
In regards to instant claim 15 reciting wherein the stability of the composition is such that at least 90% amount of clevidipine is present in the composition after storage for 6 months at 2-8⁰C or 25⁰C/60% relative humidity, the instant specification discloses on page 10, line 23 wherein excipients enhance stability. Therefore, since the composition of Motheram et al. comprises substantially the same excipients (i.e. soybean oil, egg yolk phospholipid, glycerin, oleic acid, and sodium hydroxide) in substantially the same amounts as the claimed invention, one of ordinary skill in the art would reasonably conclude that the composition of Motheram et al. has substantially the same stability property as the claimed invention. Also, Motheram et al. disclose wherein the amount of clevidipine degradation products is less than 0.2%. 
In regards to instant 16 reciting wherein the free fatty acid content of the composition is not more than 4 mmol/L after storage for 6 months at 2-8⁰C or 25⁰C/60% relative humidity, Motheram et al. do not disclose wherein the composition is required to comprise free fatty acid. Therefore, a composition comprising not more than 14 mmol/L . 

2.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motheram et al. (US 2012/0088804, Apr. 12, 2012) in view of Okumu et al. (US 2014/0275261, Sep. 18, 2014).
	The teachings of Motheram et al. are discussed above. Motheram et al. do not disclose wherein the composition has a globule size of not more than 350 nm after storage for 6 months at 2-8⁰C or 25⁰C/60% relative humidity.
	However, Okumu et al. disclose a process for forming an oil-in-water emulsion (¶ [0136]). The method may comprise homogenizing with high shear the emulsion to provide an emulsion with an average droplet diameter less than about 200 nm (¶ [0138]). 
	Motheram et al. disclose homogenizing under high pressure to produce a fine particle size to produce the oil-in-water emulsion. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art formulated the composition of Motheram et al. to have a particle size of less than about 200 nm since this is a known and effective particle size for oil-in-water emulsions as taught by Okumu et al.
	 In regards to instant claim 17 reciting wherein the composition has such globule size after storage for 6 months at 2-8⁰C or 25⁰C/60% relative humidity, as discussed above, the instant specification discloses on page 10, line 23 wherein excipients enhance stability. Therefore, since the composition of Motheram et al. comprises substantially the same excipients (i.e. soybean oil, egg yolk phospholipid, glycerin, oleic .

3.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motheram et al. (US 2012/0088804, Apr. 12, 2012) in view of Hansson et al. (US 2012/0171252, Jul. 5, 2012).
	The teachings of Motheram et al. are discussed above. Motheram et al. do not disclose wherein the oil phase and aqueous phase are each heated at 50-70ºC with stirring.
	However, Hansson et al. disclose a method for manufacturing of an oil-in-water emulsion. The method comprises preparing the oil phase by mixing the ingredients that make up the oil phase and heating to a temperature of from 60ºC to 80ºC, preparing the aqueous phase by dissolving the ingredients, optionally by heating to 55ºC to 75ºC, and transferring the oil phase to the aqueous phase or vice versa (¶ [0042]). The ingredients included in the oil phase are all the ingredients that are soluble in the oil phase. The ingredients included in the aqueous phase are ingredients that are soluble in water (¶ [0043]). 
	Motheram et al. disclose wherein the oil-in-water formulation may be prepared using art-accepted mans for preparing emulsion formulations. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have the oil phase heated from 60ºC to 80ºC with stirring and the aqueous phase heated from 55ºC to 
In regards to instant claim 18 reciting adding oleic acid to the oil phase, Hansson et al. disclose wherein the oil phase comprises oil soluble ingredients. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated oleic acid into the oil phase since oleic acid is oil soluble. 
In regards to the order of incorporating ingredients recited in claim 18, selection of any order of mixing ingredients is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04.

Response to Arguments
	Applicant argues that “about 0.001 to about 0.5% w/v “disclosed by Motheram et al. does not meet the range of 0.0001-0.0008% recited in instant claim 2. The claimed range is completely outside the range asserted in Motheram et al. 
The Examiner disagrees and does not find Applicant’s argument to be persuasive. As discussed in the rejection, in regards to instant claim 2 reciting 0.0001-0.0008% disodium EDTA, Motheram et al. disclose wherein the amount of antimicrobial agent may range from about 0.001 to about 1.5% w/v.  An amount of about 0.001% would reasonably include 0.0008%. Additionally, it is prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Thus, since about 0.001% is close to 0.0008%, one of ordinary skill in the art would have expected them to have the same properties and thus, 0.0008% is obvious. Furthermore, Motheram et al. disclose wherein the amount of 

	Applicant argues that it is the processing steps that the Applicant employs, such as set forth in amended claim 18, that allow for the use of the low concentrations of EDTA which provide antimicrobial activity in its clevidipine emulsion. 
	The Examiner does not find Applicant’s argument to be persuasive. Applicant has not shown wherein the method of Motheram et al. is incapable of allowing for low concentrations of EDTA and Applicant has not shown wherein the method of instant claim 18 is critical for allowing low concentrations of EDTA. Therefore, Applicant’s argument is unpersuasive. 

	Applicant argues that Motheram et al. teach away from lower levels of EDTA being useful in oil-in-water emulsions for antimicrobial activity. Motheram et al. certainly attempted to assert the concentration of EDTA to the lowest amount that could work given the large range of EDTA concentrations that Motheram et al. recites.
generally range from about 0.001 to about 1.5% w/v. Thus, the amount disclosed by Motheram et al. is only an exemplary amount and is not strictly limited to that range. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that basis of patentability should be the fact that the concentration range of EDTA in the combination in the instant application can be lowered so dramatically and still provide antimicrobial activity.
	The Examiner does not find Applicant’s argument to be persuasive. As discussed above, the claimed amount of EDTA appears to be obvious from the teachings of Motheram et al. The reasons why the amount would have been obvious was discussed in the previous office action, which Applicant has not addressed fully. As such, Applicant’s argument is unpersuasive and the rejection is maintained. 

Response to Declaration
	Declarant argues that it is their opinion that the cited Motherram et al. reference would not have provided motivation to a skilled artisan for seeking such a reduced amount in EDTA in the oil-in-water emulsion claimed. It is their opinion that the recitation of the EDTA concentration range would not be simply the result of a desire to optimize the reduced amount of EDTA. It is their opinion that a skilled artisan would not 
	The Examiner does not find Declarant’s argument to be persuasive. Opinion testimony on the ultimate legal conclusion at issue is not entitled to any weight. See MPEP 716.01(c). As such, Declarant’s argument is unpersuasive. Furthermore, Declarant’s arguments have been addressed above and are unpersuasive. 

	Conclusion
Claims 2, 6, 7, 10 and 15-18 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612